DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritomo et al., JP 5988172.
Regarding claim 1, Moritomo et al., teaches a method comprising: providing an electrochemical energy storage device (0025) comprising a first electrode and a second electrode (0025); and simultaneously: a) maintaining the first electrode and a first temperature (0064-0065); b) maintaining the second electrode at a second temperature (0064-0065); and c) charging or discharging the device (0065; 0080). 
Moritomo et al., does not recite the coolest portion of the second electrode is at least 1.degree. C. warmer than the warmest portion of the first electrode.
However, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention because Moritomo et al., teaches different temperatures in the 
(0019; 0071). Regarding claim 9, Moritomo et al., teaches the coolest portion of the second electrode is from 1.degree. C. to 50.degree. C. warmer than the warmest portion of the first electrode (0019; 0073). Regarding claim 10, Moritomo et al., teaches the battery is a lithium ion battery (0058); wherein the first electrode is the cathode (0056; 0071; 0065; 0080) and; wherein the second electrode is the anode (0056; 0071; 0065; 0080) and; and wherein the anode comprises lithium metal (0056)and is free of metal plating (0056; 0058).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727